Citation Nr: 9924851	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  93-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of multiple lacerations of the right forearm and 
wrist, including scars and neuropathy of the right median 
nerve.  


REPRESENTATION

Appellant represented by:	Norton C. Joerg, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant performed active military service from July 
1965 to May 1969, based on a copy of his DD Form 214 MC, 
Certificate of Discharge or Release from Active Duty; 
thereafter, he was transferred to the Temporary Disability 
Retired List. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1992 rating decision of the Department of Veterans 
Affairs (VA) New York Regional Office (RO) in which the 
disability rating for scars of the right forearm and wrist 
with right median neuropathy, residuals of multiple 
lacerations, was increased from 10 to 20 percent disabling, 
effective December 9, 1991.  By August 1995 decision, the 
Board assigned an effective date of December 2, 1991.  

As discussed in detail in the Board's August 1998 remand, the 
appellant appealed the August 1995 Board decision to the U.S. 
Court of Veterans Appeal (Court) (effective March 1, 1999, 
renamed the U.S. Court of Appeals for Veterans Claims).  In 
an October 1997 Order, the Court vacated the August 1995 
decision to the extent that it failed to address the claim as 
stated on the title page of this decision, one which was 
reasonably raised from a liberal reading of the appellant's 
substantive appeal.  (See also Joint Motion for Partial 
Remand and for Stay of Proceedings at 2-5, dismissing the 
issue for an earlier effective date for the right forearm and 
wrist disability, the subject of the Board's August 1995 
decision, as the appellant did not seek review of that 
claim).  The August 1998 remand directed that additional 
development be accomplished.  As that development was not 
accomplished in its entirety, the claim must again be 
remanded for evidentiary development.  

Also in the August 1998 remand, the Board referred to the RO 
issues raised by the appellant, including entitlement to 
retroactive reinstatement of a compensable evaluation for a 
right shoulder and upper arm disability; the propriety of the 
prior recoupment of disability severance pay; entitlement to 
service connection for loss of the right biceps muscle, 
claimed secondary to the service-connected residuals of 
multiple lacerations of the right forearm and wrist, 
including scars and neuropathy of the right median nerve; and 
a claim of clear and unmistakable error relative to certain 
prior rating decisions.  

The RO, by February 1999 rating decision, adjudicated the 
claim of clear and unmistakable error relative to certain 
prior rating decisions.  In a June 1999 rating decision, it 
adjudicated the claim of service connection for loss of the 
right biceps muscle, secondary to the service-connected right 
forearm and wrist disability.  The RO has not, however, 
adjudicated the referred claims of entitlement to retroactive 
reinstatement of a compensable evaluation for a right 
shoulder and upper arm disability and propriety of the prior 
recoupment of disability severance pay.  These claims, which 
have not yet been the subject of a rating decision, are again 
referred to the RO for adjudication.  38 C.F.R. §§ 20.201, 
20.202 (the Board lacks jurisdiction over the claims); 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (referral 
of a claim is appropriate where claim raised for first time 
on appeal).  


REMAND

In its October 1997 Order ([redacted]), the Court directed 
the Board to address the issue of entitlement to an increased 
evaluation for the service-connected right forearm and wrist 
disability, resolve inconsistencies in the evidence with 
respect to the appellant's predominant hand, correct the 
procedural defect of not issuing a statement of the case, and 
determine whether a more contemporaneous VA medical 
examination was required.  

The Board, in its August 1998 remand, directed that the RO 
take several actions to implement the Court's directives.  
These actions, in part, included asking the appellant to 
identify any treatment he received for the right forearm and 
wrist disability since April 1992.  The RO was also to obtain 
from the New York State Workers' Compensation Board all 
records pertinent to his claims for workers' compensation 
benefits, specifically concerning a February 1990 decision of 
the New York State Workers' Compensation Board awarding 
benefits for a November 1988 injury.  The record does not 
indicate accomplishment of these actions.  

In Stegall v. West, 11 Vet. App. 268, 270-71 (1998), the 
Court held a remand necessary when the RO failed to follow 
Board remand directives, thereby frustrating appellate review 
and necessitating another remand.  The Court noted that a 
remand conferred on a claimant, as a matter of law, the right 
to compliance with remand orders, and imposed on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Id. at 270.  Moreover, the holding in Stegall is 
"precedent to be followed in all cases presently in remand 
status."  Id. at 271.  

The Board finds here that a remand is again necessary in 
light of Stegall, the significant nature of the medical 
history in the case now before the Board, and the absence of 
any action by the RO with respect to some of the development 
directed.  Strict compliance with this remand is required.  
Id. at 270-71.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for the 
right forearm and wrist disability, 
including any treatment for neurological 
symptoms, since April 1992, and the dates 
of such treatment.  After securing any 
necessary releases, the RO should obtain 
complete clinical records of such 
treatment and associate them with the 
claims folder.  

2.  The RO should obtain from the New 
York State Workers' Compensation Board 
all records pertinent to the appellant's 
claims for workers' compensation 
benefits, copies of all agency 
decision(s) concerning the appellant, and 
copies of the evidence supporting the 
decision(s).  Specifically, the RO should 
seek information concerning a February 
1990 decision of the New York State 
Workers' Compensation Board, awarding 
benefits for a November 1988 injury 
involving a right arm laceration, as 
discussed in a Notice of Decision 
contained in the claims file.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  
Stegall, 11 Vet. App. 268, 270-71.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his attorney should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



